NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



S. R. B.,                                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D15-4753
                                             )
AGENCY FOR HEALTHCARE                        )
ADMINISTRATION,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

William H. Rogner and Jason Lazarus,
Winter Park, for Appellant.

Alexander R. Boler, Tallahassee, for
Appellee.

PER CURIAM.


             Affirmed.


KELLY, BLACK, and SALARIO, JJ., Concur.